Per curiam:
Jamuahle Brown ("Brown") appeals from the judgment of the Circuit Court of Pettis County, Missouri, denying his amended Rule 29.15 motion for post-conviction *150relief after an evidentiary hearing. Brown argues that the motion court erred in denying his amended Rule 29.15 motion because it violated his right to effective assistance of counsel since trial counsel failed to engage in additional cross-examination of one of the State's witness, Jennifer Reyburn ("Reyburn"). We affirm. Rule 84.16(b).